Order entered October 17, 2022




                                    In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                             No. 05-22-00619-CV

                LYNDON THOMPSON, ET AL., Appellants

                                      V.

WILMINGTON SAVINGS FUN SOCIETY FSB, AS OWNER TRUSTEE OF
 THE RESIDENTIAL CREDIT OPPORTUNITIES TRUST VI-A, Appellee

               On Appeal from the County Court at Law No. 2
                           Dallas County, Texas
                   Trial Court Cause No. CC-22-00129-B

                                   ORDER

      Before the Court is the October 13, 2022 request by Court Reporter Robin

Washington for a five-day extension of time to file the reporter’s record. We

GRANT the request and extend the deadline to October 18, 2022.


                                           /s/   KEN MOLBERG
                                                 JUSTICE